DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Interpretation

For the purpose of examination, as read in light of the specification and other claims, the method of claim 9 is considered to be performed by a controller configured as recited in claim 1. Because restriction between system and method claims requires only one-way distinction, if the method of claim 9 were not interpreted in this way, restriction would be proper.

Information Disclosure Statement
The Information Disclosure Statement was received on December 18, 2019.  The Information Disclosure Statement has been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e. "an illustrative example").  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear what is intended to be encompassed by the limitation “controlling the initial period to avoid condensation of refrigerant vapor inside the outdoor heat exchanger during the heating mode”. As best understood by the examiner, it appears this limitation is directed to the intent of the person who programmed the controller, instead of to the steps the controller is configured or programmed to perform. Therefore, it is unclear what structural element(s) are intended to be encompassed by the limitation.
Regarding claim 18, it is unclear what is intended to be encompassed by the limitation “controlling the initial period to direct heat of a refrigerant vapor in the outdoor heat exchanger toward the compressor”. Similar to claim 17, it appears that this limitation is directed to the intent of the programmer instead of the actions or algorithm of the controller, and it is therefore unclear what structural element(s) are intended to be encompassed by the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Atterbury (US Patent No. 5,515,689).
Regarding claims 1, 9, and 19, Atterbury discloses a heat pump system, comprising:
an indoor heat exchanger (indoor coil 26, see figure 6 and column 19 lines 31-32) configured to be situated inside a temperature-conditioned space;
a compressor (22, see figure 5 and column 19 line 29);
an outdoor heat exchanger (outdoor coil 24, see figure 5 and column 19 lines 31-32) configured to be situated outside the temperature-conditioned space;
a fan (two speed outdoor fan 50, see figure 5 and column 21 lines 21-22) associated with the outdoor heat exchanger; and
a controller (heat pump control system 60, see column 21 lines 36-37) that is configured to
selectively control the system to operate in a defrost mode to provide heat to the outdoor heat exchanger for defrosting at least a portion of the outdoor heat exchanger (see column 21 lines 57-60),
control the fan to be inoperative during the defrost mode (this is described as “typical”, see column 4 line 46 and line 52; see also column 5 lines 13-26, which indicates the change from the typical system is delaying restarting the outdoor fan),
selectively control the system to operate in a heating mode to provide heat within the temperature-conditioned space subsequent to operating in the defrost mode (see column 4 line 62),
control the fan to remain inoperative for an initial period at a beginning of the heating mode (see column 5 lines 20-27), and
control the fan to operate during the heating mode after the initial period to cause airflow across at least the portion of the outdoor heat exchanger (see column 5 lines 20-27).

Further regarding claim 19, Atterbury discloses the controller to comprise a processor and memory (control system 60 includes data processing means, see column 21 lines 43-45, which responds to the measured values by calculating the difference between outdoor temperature and liquid line temperature, see column 21 lines 47-49; in order to perform this calculation, the data processing means inherently includes a memory, and control of the heat pump is performed by the processor of the control system).

Regarding claims 2 and 10, the controller is configured to determine when the initial period expires based on a temperature of the portion of the outdoor heat exchanger (temperature of the outdoor coil, see column 5 lines 28-35) or a temperature of a refrigerant fluid in the outdoor heat exchanger (as measured at the liquid line, see column 5 lines 28-30).

Regarding claims 3, 11, and 20, the initial period expires when a difference between the temperature of the portion of the outdoor heat exchanger and an outside air temperature satisfies at least one preselected criterion (when the outdoor coil temperature drops below the ambient temperature, see column 5 lines 28-30).

Regarding claims 4 and 12, the initial period expires when the difference between the temperature of the portion of the outdoor heat exchanger and the outside air temperature is below a threshold (see column 5 lines 28-30).

Regarding claims 6 and 14, the initial period expires when the temperature of the portion of the outdoor heat exchanger falls below an outside air temperature in a vicinity of the outdoor heat exchanger (see column 5 lines 28-30).

Regarding claims 7 and 15, the initial period expires when a temperature of the portion of the outdoor heat exchanger is within a preselected range above freezing (about 36 degrees F, see column 5 lines 28-30, means the heat exchanger is within 4 degrees above freezing).

Regarding claims 8 and 16, the heat pump system further comprises a reversing valve (30, see figure 5 and column 19 lines 44-55), wherein the controller is configured to control the reversing valve to direct refrigerant fluid from the compressor to the outdoor heat exchanger in the defrost mode and to direct refrigerant fluid from the outdoor heat exchanger to the compressor in the heating mode.

Regarding claims 17 and 18, when gas condenses to a liquid, the gas releases heat, and when a liquid boils, it absorbs heat. This is commonly called “latent heat” (see attached dictionary definition), and does not change the temperature of the fluid being condensed or evaporated. For example, the consumption of heat by changing the phase is why water boils at a constant temperature for a given pressure; The heat being absorbed is used to change the phase of the working fluid, not to change the temperature of the working fluid. 
Additionally, Atterbury explicitly states that the purpose of the method is to carry out defrosting at the optimal time (see abstract).
As best understood by the examiner, controlling the initial period is intended to avoid condensation of refrigerant vapor inside the outdoor heat exchanger during the heating mode, and to direct the heat of the vapor toward the compressor, because any heat from vapor condensation inside the outdoor heat exchanger during heating mode will heat up the outdoor heat exchanger (because condensing the refrigerant will release heat) and is therefore wasted, because heating mode is for heating the space being temperature conditioned. This avoiding condensation of refrigerant vapor in the outdoor heat exchanger during heating mode is therefore part of the optimization.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atterbury (US Patent No. 5,515,689).
Regarding claims 5 and 13, most elements are disclosed by Atterbury, as addressed in the above rejection of claims 1, 8, 4, and 12.
It is noted that Atterbury does not explicitly disclose that the threshold for ending the period in which the outdoor fan does not operate after restarting a heating mode after a defrost is a temperature difference between the outdoor heat exchanger and the air surrounding it of 3 degrees F, because Atterbury does not specify what the threshold is.
However, Atterbury explicitly states that the purpose of delaying the starting of the outdoor fan after defrost is to improve overall performance by removing condensate as a liquid before it can refreeze, and also by improving compressor efficiency (see column 5, lines 20-27). This explicitly includes that having the fan off means the power to operate the fan is not needed (see column 5, lines 25-27). The amount of power saved by not running the fan is a direct function of how long the fan is off, and the threshold for turning the fan on determines how long the fan is off.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed as a matter of routine experimentation use a 3 degree threshold for the difference between the temperature of the coil and the ambient temperature in order to set the threshold sufficiently high to ensure there is airflow across the heat exchanger once it has started absorbing heat without starting the fan when the heat exchanger would, instead, be emitting heat which is needed to heat the space being temperature controlled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US Patent Application Publication No. 2007/0039339) discloses the use of a temperature .
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763